     Case 2:19-cv-14704-JTM-DMD Document 20 Filed 07/10/20 Page 1 of 3



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


KEITH USEA                                               CIVIL ACTION

VERSUS                                                   NO. 19-14704

AARON MANUEL ET AL.                                      SECTION: “H”


                           ORDER AND REASONS
      Before the Court is Plaintiff’s Motion to Strike Affirmative Defenses
(Doc. 12). For the following reasons, the Motion is GRANTED.


                                BACKGROUND
      Plaintiff alleges that as a high school student, he was arrested for
terrorism based on an objectively unreasonable arrest warrant. According to
the Complaint, Plaintiff has autism, and he was relentlessly bullied at school.
He made a list of classmates he disliked, and when his classmates learned of
it, they declared it a “kill list.” Plaintiff spent two weeks in jail, and upon his
release, he was confined to his residence and had to wear an ankle monitor.
Eventually, the state court judge dismissed the criminal charges against him,
stating that the culprit in the case was the “rumor mill.”
      Plaintiff now brings claims under 42 U.S.C. § 1983 for violation of his
Fourth Amendment rights. He also brings state law claims of false arrest and
malicious prosecution. He alleges that due to Defendants’ conduct, he was
vilified in the news media and social media and is now a high school dropout.
      In the instant Motion, Plaintiff moves the Court to dismiss two
affirmative defenses that Defendants raised in their answer. Defendants did
not file an opposition to the Motion.


                                        1
        Case 2:19-cv-14704-JTM-DMD Document 20 Filed 07/10/20 Page 2 of 3



                                   LEGAL STANDARD
         Rule 12(f) permits a district court to “strike from a pleading an
insufficient defense or any redundant, immaterial, impertinent, or scandalous
matter.” 1 An affirmative defense is subject to the notice pleading standards in
Rule 8 and must therefore be pled “with enough specificity or factual
particularity to give the plaintiff ‘fair notice’ of the defense that is being
advanced.” 2 A motion to strike under Rule 12(f) is a “drastic remedy” that
should be used sparingly. 3 Thus, “even when technically appropriate and well-
founded,” a motion to strike should not be granted unless the moving party
demonstrates prejudice. 4 Whether to grant a motion to strike is committed to
the trial court’s sound discretion. 5


                                  LAW AND ANALYSIS
         Plaintiff moves the Court to strike Defendants’ thirteenth and
fourteenth affirmative defenses. Defendants’ thirteenth affirmative defense
provides as follows: “Defendants also reserve the right to assert any and all
additional applicable immunities available under law.” 6 Similarly, Defendants’
fourteenth affirmative defense provides as follows: “Defendants also reserve
the right to further assert affirmative defenses as they become evident through
discovery or further investigation.” 7




1   FED. R. CIV. P. 12(f).
2   Woodfield v. Bowman, 193 F.3d 354, 362 (5th Cir. 1999).
3   See Augustus v. Bd. of Pub. Instruction of Escambia Cty., 306 F.2d 862, 868 (5th Cir. 1962).
4   Abene v. Jaybar, LLC, 802 F. Supp. 2d 716, 723 (E.D.La.2011) (internal quotation marks
    omitted); accord Diesel Specialists, LLC v. MOHAWK TRAVELER M/V, Nos. 09–2843, 11–
    1162, 2011 WL 4063350, at *1 (E.D. La. Sept. 13, 2011).
5   Who Dat, Inc. v. Rouse’s Enters., LLC, No. 12–2189, 2013 WL 395477, at *2 (E.D. La. Jan.
    31, 2013).
6   Doc. 8 at 3.
7   Id.


                                                2
      Case 2:19-cv-14704-JTM-DMD Document 20 Filed 07/10/20 Page 3 of 3



       The Court agrees with Plaintiff that the law prohibits these kind of
boilerplate, catchall affirmative defenses. 8 As this Court has stated, “a
defendant cannot assert an affirmative defense without actually asserting it.” 9
To allow blanket affirmative defenses like these “would inject uncertainty into
the pleadings and would surely prejudice Plaintiff.” 10 Thus, these affirmative
defenses are stricken from Defendants’ answer.


                                     CONCLUSION
       For the forgoing reasons, Plaintiff’s Motion to Strike Affirmative
Defenses (Doc. 12) is GRANTED. Defendants’ thirteenth and fourteenth
affirmative defenses are STRICKEN from their answer.


       New Orleans, Louisiana this 10th day of July, 2020.



                                           ____________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE




8 See Harris v. USA Ins. Cos., Civil Action No. 11–201, 2011 WL 3841869, at *2–3 (E.D. La.
  Aug. 30, 2011) (finding certain affirmative defenses insufficiently pled and writing that “it
  is clear that under Fifth Circuit law an affirmative defense must at least meet the ‘fair
  notice’ requirement”); Joe Hand Promotions, Inc. v. Izalco Inc., Civil Action H–16–3696,
  2017 WL 3130581, at *3 (S.D. Tex. July 24, 2017) (“[D]enying the motion to strike here
  would be tantamount to denying [the plaintiff] fair notice of the defenses against it.
  Unnamed future defenses are, by definition, beyond the cognizance of the opposing party,
  because they are devoid of any articulation at all.”).
9 Schlesinger v. W.L. & R, Inc., Civil Action No. 13–5829, 2014 WL 669122, at *2 (E.D. La.

  Feb. 20, 2014).
10 Id.




                                              3
